129 U.S. 366 (1889)
HARRIS
v.
BARBER.
No. 1443.
Supreme Court of United States.
Submitted January 7, 1889.
Decided January 28, 1889.
ERROR TO THE SUPREME COURT OF THE DISTRICT OF COLUMBIA.
*368 Mr. James S. Edwards and Mr. Job Barnard for the motions.
Mr. A.C. Bradley opposing.
MR. JUSTICE GRAY, after stating the case as above reported, delivered the opinion of the court.
The grounds relied on in support of the motion to dismiss this writ of error are, in substance, that the granting or refusing of a writ of certiorari is a matter of discretion, and not the subject of review; that there is no sufficient pecuniary value in dispute to support the jurisdiction of this court; and that *369 the proceedings of a justice of the peace under the landlord and tenant act of the District of Columbia cannot be reviewed, except by appeal.
The writ of error before us is not upon the judgment of the justice in the landlord and tenant process, but upon the judgment of the Supreme Court of the District of Columbia quashing the writ of certiorari to the justice. The last ground assigned for the motion to dismiss is untenable, because it affects the correctness of the judgment quashing the writ of certiorari, and not the jurisdiction of this court to review that judgment.
The other grounds for the motion to dismiss, though more plausible, appear, upon examination, to be also insufficient.
A writ of certiorari, when its object is not to remove a case before trial, or to supply defects in a record, but to bring up after judgment the proceedings of an inferior court or tribunal whose procedure is not according to the course of the common law, is in the nature of a writ of error. Although the granting of the writ of certiorari rests in the discretion of the court, yet, after the writ has been granted, and the record certified in obedience to it, the questions arising upon that record must be determined according to fixed rules of law, and their determination is reviewable on error. People v. Brooklyn Assessors, 39 N.Y. 81; People v. Brooklyn Commissioners, 103 N.Y. 370; Farmington Co. v. County Commissioners, 112 Mass. 206, 212.
It is argued that the justice of the peace had no jurisdiction to try the title to land; Rev. Stat. D.C. §§ 687, 997; that the only matter in dispute before him was the right of possession; and that the rental value of the property in question cannot be considered as in dispute, because, whatever the judgment might be in the action for possession, the defendant would have to pay that value, either as rent under the lease if the judgment should be in his favor, or for use and occupation if the judgment should be against him.
The case differs from any of the precedents cited at the bar, and is not free from difficulty. But the petition for the writ of certiorari alleges, upon the oath of the petitioner, that he is *370 in the possession of the premises under a lease having nearly a year to run, with a privilege of extension for four years more; and that he has expended $15,000 in permanent improvements upon the leased property, of which he will be deprived, if the judgment of the justice of the peace, which he alleges to be void for want of jurisdiction, is not set aside by writ of certiorari. The reasonable inference from this is, that the possession of the premises, with the right to use these improvements, throughout the lease and the extension thereof, would be worth more than $5000, showing that the matter in dispute is of sufficient pecuniary value to support the jurisdiction of this court, under the act of March 3, 1885, c. 355. 23 Stat. 443.
But upon the merits of the case, the judgment below is so clearly right that the motion to affirm must be granted.
The landlord and tenant act, embodied in the Revised Statutes of the District of Columbia, provides not only that every occupation, possession or holding of real estate without express contract or lease, or by a contract or lease the terms of which have expired, shall be deemed a tenancy at sufferance, but also that "all estates at sufferance may be determined by a notice in writing to quit of thirty days," and that "when forcible entry is made, or when a peaceable entry is made and the possession unlawfully held by force, or when possession is held without right after the estate is determined by the terms of the lease by its own limitation, or by notice to quit, or otherwise," then, "on written complaint on oath of the person entitled to the premises, to a justice of the peace, charging such forcible entry or detainer of real estate"  that is to say, charging either a "forcible entry," or any "detainer," whether forcible after a peaceable entry, or without right after the estate is determined  a summons may be issued to the person complained of; and if it appears that the complainant is entitled to the possession of the premises, he shall have judgment for the possession and costs, but if the complainant fails to prove his right to possession, the defendant shall have judgment for costs; and that either party may appeal from the judgment of the justice of the peace to the Supreme Court of the District of Columbia. Rev. Stat. D.C. §§ 680, 681, 684, 686, 688.
*371 As an appeal lies from the judgment of the justice of the peace, his proceedings cannot be quashed by writ of certiorari, unless for want of jurisdiction, appearing on the face of his record. People v. Betts, 55 N.Y. 600; Gaither v. Watkins, 66 Maryland, 576.
It is suggested that the justice of the peace had no jurisdiction, because the oath to the complaint was not taken before him, but before a notary public in the State of New York. But the statute only requires a "written complaint on oath of the person entitled to the premises." Rev. Stat. D.C. § 684. As it requires the oath to be made by the complainant in person, and does not in terms require it to be administered by the justice or within the District, it is a more reasonable construction to permit the oath to be taken anywhere before a proper officer, than to require the personal attendance of the complainant at the filing of the complaint.
It is further suggested that the complaint does not allege that the complainant is "entitled to the premises," but only that he is "entitled to the possession" of the premises. But as the whole scope and aim of the complaint are to recover the possession, the difference is immaterial.
The remaining suggestion is that the complaint does not show the defendant to have been such a tenant as is contemplated by the landlord and tenant act of the District of Columbia. But that act, as we have seen, provides that all tenancies at sufferance may be determined by thirty days' written notice to quit, and does not require the facts constituting the relation of landlord and tenant to be set forth in the complaint. Its requirements are satisfied, at least so far as to support the jurisdiction of the justice, by the distinct allegations in the complaint before us, that the complainant is entitled to the possession of the premises, that they are detained from him and held without right by the defendant, that the defendant is his tenant at sufferance, and that the defendant's tenancy and estate in the premises have been determined by such a notice to quit.
As was well said by Mr. Justice Merrick in delivering the opinion of the court below, "These averments constitute fully *372 a statement of the relation of landlord and tenant between the parties. Now whether the proof came up to these averments or not cannot be inquired into upon a writ of certiorari. Certiorari goes only to the jurisdiction. It does not go to any errors of judgment that may have been committed by the justice in the progress of the exercise of that jurisdiction."
The decisions cited at the bar, made under statutes requiring the proceedings to be commenced by affidavit of the facts requisite to bring the case within the statutes, and giving no appeal from the decision of the justice of the peace,[1] have no application to this case.
Judgment affirmed.
NOTES
[1]  N.Y. Rev. Stat. pt. 3, c. 8, tit. 10; Hill v. Stocking, 6 Hill, 314; Sims v. Humphrey, 4 Denio, 185; People v. Matthews, 38 N.Y. 45; N.J. Stat. March 4, 1847, Nixon's Digest (2d ed.) 422; Fowler v. Roe, 1 Dutcher, (25 N.J. Law,) 549; Shepherd v. Sliker, 2 Vroom, (31 N.J. Law,) 432.